DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/31/2019 have been fully considered but they are not persuasive. 
See rejection below. Davies disclose augmentation of an image that discloses “drawing attention to a particular artifact, component or subject of interest in the video image” (para 0022).

Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 39-58 are rejected on the ground of nonstatutory double patenting over claims 1-33 of U. S. Patent No. 10,182,153 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. Although, the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the present application are broader in scope than the claims of the patent. As an example, the pending application claim includes similar language as claim 1 of the patent claims except: “…and an image processing module configured and operable to superimpose onto said imagery data at 

Claims 39-58 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 10,313,523. Although the conflicting claims are not identical, they are not patentably distinct from each other because the pending claims are an obvious variation of the patented claims.
Claims 39-58 of the instant application is anticipated by patent claims 1-20, in that claims 1-20 of the patent contains all the limitations of claims 39-58 of the instant application. Claims 39-58 of the instant application therefore are not patently distinct from the earlier patent claim and as such are unpatentable for obvious-type double patenting.
The claims are similar except for the patented claims are narrower than the instant application. In the patented claims, it recited additional steps for example: “a processor utility configured and operable to compare said setup configuration data with reference data indicative of one or more improperly setup properties, match said at least one identified setup configuration property with at least one of the improperly setup properties in said reference data”. Therefore, the claims of the instant application would have been obvious to one of ordinary skill in the art at the time of the invention, since all features are obvious variation of the patented claims. Claims 40-58 are rejected for similar reasons.

Claims 39-58 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U. S. Patent No. 10,805,466 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. Although, the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the present application are broader in scope than the claims of the patent. As an example, the pending application claim includes similar language as claim 1 of the patent claims except: “…access a data repository of working solution records; retrieve from the data repository instructions for resolving the malfunction associated with a working solution record, the instructions being configured to guide a user to manipulate at least one of the plurality of functional objects”. Claims 40-58 are rejected for similar reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 39-40, 44, 46-47, and 50-58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davies, Paul R. et al (US Pub 41-43, 45, and 48-49).

Regarding claim 40, Davies discloses wherein the at least one processor is further configured to determine at least one property of a setup configuration of the malfunctioning equipment based on the type of the malfunctioning equipment (para 0029, 0037, 0048).
Regarding claim 44, Davies discloses wherein the at least one processor is further configured to determine setup configuration data associated with the type of the malfunctioning equipment based on the received image data (para 0020, 0022, 0029, 0037, 0048).
Regarding claim 46, Davies discloses wherein the at least one processor is further configured to use the information accessed in memory for determining a most 
Regarding claim 47, Davies discloses wherein the at least one processor is further configured to process the image data to automatically identify at least one of a technical fault and an improper equipment setup configuration of the malfunctioning equipment (para 0029, 0037, 0048).
Regarding claim 50, Davies discloses wherein the at least one image includes a video stream and the at least one processor is further configured to enable the supporter to superimpose annotations in real time on the video stream (para 0022, 0042, 0055-0056).
Regarding claim 51, Davies discloses wherein the annotations are attached to the malfunctioning equipment shown in the video stream using a video tracker that tracks a movement of the mobile device relative to the malfunctioning equipment stream (para 0022, 0042, 0055-0056).
Regarding claim 52, Davies discloses wherein the at least one processor is further configured to store the at least one image of the malfunctioning equipment in the memory after a background of the malfunctioning equipment was substantially removed from the at least one image (para 0036).
Regarding claims 53 and 58, see rejection of claim 39.
Regarding claim 54, Davies discloses wherein the request for technical support is received over an audio channel in at least one telecommunications network and wherein the at least one image of the malfunctioning equipment is received over a data channel separate from the audio channel (para 0035, para 0038).

Regarding claim 56, Davies discloses wherein performing electronic image recognition on the image data includes enabling the supporter to select at least one of a plurality of images for image recognition (para 0029).
Regarding claim 57, Davies discloses wherein the method further includes enabling the supporter to annotate the selected at least one image for guiding the user. (para 0022, 0042, 0055-0056).

Allowable Subject Matter
Claims 41-43, 45, and 48-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAFIZ E HOQUE/Primary Examiner, Art Unit 2652